—In an action to recover damages for dental malpractice, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), dated December 1, 1998, as denied his motion, inter alia, for leave to vacate a judgment of the same court entered August 14, 1995, in favor of the plaintiff and against him, upon his failure to appear or answer.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s prior motion to vacate a judgment of the Supreme Court, Suffolk County, entered August 14, 1995, upon his failure to appear or answer did not raise the contentions that the plaintiff failed to timely file proof of service pursuant to CPLR former 306-b (a), or that the Supreme Court lacked personal jurisdiction over him. Therefore, we agree with the Supreme Court that the defendant waived these contentions (see, Dorfman v Zelik, 240 AD2d 619; see also, Matter of Fry v Village of Tarrytown, 89 NY2d 714; Interlink Metals & Chems. v Kazdan, 222 AD2d 55). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.